Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 26-50 are pending in this application.
Claims 1-25 are cancelled.

Formal Drawings
The formal drawings received on 10/30/2019 have been entered.

Information Disclosure Statement
The information disclosure statement submitted 10/20/2019, 11/01/2019 and 09/18/2020,  has been considered.

Internet Communications
Applicant is encouraged to file an Internet Communications form to authorize correspondence during prosecution.  To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing.   
Allowable Subject Matter
Claims 29, 39 and 46 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 26-28, 30, 32, 36, 38, 40, 42, 44, 45, 47 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lear et al. (US 2018 / 0115611) and further in view of Ly et al. (US 2015/0067154), herein after Ly.
Regarding claims 26, 38 and 45, 
Lear teaches a device operable in an Internet of Things (IoT) network, comprising: communications circuitry; processing circuitry; and at least one storage device comprising instructions embodied thereon, wherein the instructions, which when executed by the processing circuitry, configure the processing circuitry to perform operations that implement management functions of the device in a domain of the IoT network, the operations to: define a resource structure in a secure virtual resource of the device (see fig.1, paras. 13, 18-19, an IOT device operable in a network of one or more types of special purpose network devices (i.e. IOT network) are configured to store configuration profiles (i.e. operations) that define usage profiles (i.e. resource structure) that implement access control polices/directives that provide for access enforcement and restrictive policies (i.e. management functions) (see para. 24)); 
the resource structure to identify at least one management service of the device (see paras. 18-19, the usage profiles (i.e. resource structure) provide the description of the access control polices/directives (i.e. management service));, 
wherein the resource structure defines at least one management service resource that corresponds to the at least one management service (see paras. 18-19, the usage profiles (i.e. resource structure) provide the description of the access control polices/directives (i.e. management service) and further provide for the directives and policies (i.e. management service resource) on the role of the IOT device); 
 (see paras. 21-22, being able to operate the device in the domain according control directives once instantiated).
Lear fails to teach wherein the management service resource is defined in a hierarchy, establish properties of the at least one management service resource and the properties are associated with a management function.
However, in analogous art Ly teaches and wherein the at least one management service resource is defined in a hierarchy under a domain resource (see paras. 30-31, wherein operations (i.e. management service resource) are defined in a hierarchy under a resource domain (see also para. 113-114, wherein functionality is defined under the entity domain); 
establish properties of the at least one management service resource on the device within the resource structure (see paras. 30-31, wherein operations and functions (i.e. management service resource and resource structure) have established attributes (i.e. properties)); 
wherein the properties are associated with a management function to be performed in the domain (see paras. 30-31, wherein attributes (i.e. properties) are associated with functions (see also para. 34)). 
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include wherein the management service resource is defined in a hierarchy, establish properties of the at least one management service resource and the properties are associated with a management function as taught in Ly.  One would do so for the benefit of defining hierarchy and operating and functions (see para. 30-31).    

Regarding claim 27,
Lear in view of Ly teaches the limitations as described in claim 26 above.
Lear further teaches wherein the management function is controlled by a management service that operates within the domain (see paras. 18-19, the access control polices/directives (i.e. management service) that provide for access enforcement and restrictive policies (i.e. management functions) (see para. 24) operate within the same network/domain).
Lear fails to teach wherein the domain resource is controlled by a domain management service.
However, Ly further teaches wherein the domain resource is controlled by a domain management service that operates within the domain (see para. 113, wherein the resources of the domain are managed by the Infrastructure and Field domain communication system (i.e. domain management service)).Appl. No.16/232,819 
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include wherein the domain resource is controlled by a domain management service as taught in Ly.  One would do so for the benefit of defining hierarchy and operating and functions (see para. 30-31).    

Regarding claim 28,
Lear in view of Ly teaches the limitations as described in claim 27 above.
Lear further teaches wherein the management service operates on the device (see paras. 18-19, the access control polices/directives (i.e. management service) operate on the instantiated device).

However, Ly further teaches and wherein the domain management service operates on another device in the domain (see para. 113, wherein the Infrastructure and Field domain communication system (i.e. domain management service) operate behind gateways and terminal devices (i.e. another device)).Appl. No.16/232,819 
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include wherein the domain management service operates on another device as taught in Ly.  One would do so for the benefit of defining hierarchy and operating and functions (see para. 30-31).    

Regarding claims 30, 40 and 47,
Lear in view of Ly teaches the limitations as described in claim 26, 38 and 45 above.
Lear further teaches wherein the at least one management service includes at least one of: a device onboarding service, an access management service, a credential management service, or a software update management service (see paras. 18-19, wherein the polices/directives (i.e. management service) include the access control).

Regarding claims 32, 42 and 49,
Lear in view of Ly teaches the limitations as described in claim 26, 38 and 45 above.
Lear further teaches wherein the device operates the management function in response to an onboarding tool delegation, a zone controller delegation, or a domain  (see paras. 17-18, wherein the device operates enforcement of directives via a controller that is delegated within the domain (see also fig. 4)).Appl. No.16/232,819 

Regarding claims 36, 44,
Lear in view of Ly teaches the limitations as described in claim 26 and 38 above.
Lear further teaches wherein communications in the IoT network to perform the operations are conducted according to one or more Open Connectivity Foundation (OCF) specifications, and wherein one or more of the communications comprise Representational State Transfer (RESTful) interactions among one or more IoT network topologies (see para. 26, wherein network operations are performed using RESTful communication transfer indicative of operations being conducted under OCF).


Claim 31, 36, 41, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lear in view of Ly and further in view of Shuman et al. (US 2014/0241354), herein after Shuman.

Regarding claims 31, 41 and 48,
Lear in view of Ly teaches the limitations as described in claim 26, 38 and 45 above.
Lear in view of Ly fails to teach wherein a zone resource is defined under the domain resource and the zone resource includes a plurality of devices in the domain that operate in accordance with common service characteristics.
(see fig. 1E, para. 66, wherein a further IOT device grouping (i.e. zone resource) is defined under a network resource (i.e. domain resource) and the IOT device grouping may be further defined by devices that operate with common characteristics), 
and wherein the domain includes at least one zone including the respective zone (see fig. 1E, para. 66, wherein the network resource (i.e. domain resource) includes at least one of the IOT device grouping (i.e. respective zone)).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include wherein a zone resource is defined under the domain resource and the zone resource includes a plurality of devices in the domain that operate in accordance with common service characteristics as taught in Shuman.  One would do so for the benefit of grouping under common characteristics (see para. 66).    

Regarding claim 36,
Lear in view of Ly teaches the limitations as described in claim 26 above.
Lear in view of Ly fails to teach the management function performed by the device includes at least one zone controller service function.
However, in analogous art Shuman teaches wherein, in response to receipt of a zone controller delegation from a domain controller, the management function performed by the device includes at least one zone controller service function (see fig. 1E, paras. 65 and 67-68, wherein within the IOT device group ranks are created (i.e. zone controller delegation) and the hierarchy determines manager functions that the devices would perform).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include the management function performed by the device includes at least one zone controller service function as taught in Shuman.  One would do so for the benefit of grouping under common characteristics (see para. 66).    

Claim 33-35 and 43, 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lear in view of Ly and further in view of Rongo et al. (US 2015/0121470), herein after Rongo.

Regarding claim 33,
Lear in view of Ly teaches the limitations as described in claim 26 above.
Lear fails to teach one management service includes an onboarding tool service, wherein the onboarding tool service is operated by the device in the domain in response to deployment of the device as a first device in the domain
However, in analogous art Rongo teaches wherein the at least one management service includes an onboarding tool service, wherein the onboarding tool service is operated by the device in the domain in response to deployment of the device as a first device in the domain (see paras. 81 and 83-84, wherein an onboarding service is operated via an peer-peer onboarding request (i.e. operated by the device in the domain) to deploy the first IOT device in the domain).
see paras. 81-84).    

Regarding claim 34,
Lear in view of Ly teaches the limitations as described in claim 26 above.
Lear fails to teach the device is onboarded onto the domain by an onboarding tool service accessible within the domain.
However, in analogous art Rongo teaches wherein the device is onboarded onto the domain by an onboarding tool service accessible within the domain (see paras. 81 and 83-84, wherein an onboarding service is operated via an peer-peer onboarding request (i.e. operated by the device in the domain) to deploy the first IOT device in the domain).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include the device is onboarded onto the domain by an onboarding tool service accessible within the domain as taught in Rongo.  One would do so for the benefit of utilizing an onboard protocol for deploying IOT devices (see paras. 81-84).    



Regarding claims 35, 43 and 50,
Lear in view of Ly teaches the limitations as described in claim 26, 38 and 45 above.
Lear fails to teach the device requests onboarding tool service privileges from a domain controller, the device performs the management function in response to receipt of the onboarding tool service privileges and management function includes at least one onboarding tool service function.
However, in analogous art Rongo teaches wherein the device requests onboarding tool service privileges from a domain controller indicated in the domain resource, wherein the device performs the management function in response to receipt of the onboarding tool service privileges from the domain controller, and wherein the management function includes at least one onboarding tool service function (see paras. 81 and 83-84, wherein an onboarding service is operated via an peer-peer onboarding request (i.e. operated by the device in the domain) to deploy the first IOT device in the domain and further the onboarding authorization (i.e. privilege) can be  granted or denied).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include the device requests onboarding tool service privileges from a domain controller, the device performs the management function in response to receipt of the onboarding tool service privileges and management function includes at least one onboarding tool service function as taught in Rongo.  One would do so for the benefit of utilizing an onboard protocol for deploying IOT devices (see paras. 81-84).    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All references listed on 892 are related to device profile determination.
US 20170123389 – Baez, managing internet of things collection having different capabilities.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126.  The examiner can normally be reached on M-F 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458                                                                                                                                                                                                        
/Emad Siddiqi/Examiner, Art Unit 2458